Order entered September 19, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00256-CR

                          JERRY MITCHELL MORRIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                           Trial Court Cause No. 15-30283-CC-F

                                           ORDER
       We GRANT appellant’s September 13, 2016 motion to amend his brief and ORDER the

amended brief received on August 26, 2016 filed as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE